EXHIBIT 10

SHARE EXCHANGE AGREEMENT

This  Share  Exchange  Agreement  (this  “Agreement”)  is  effective  July  12,
 2012,  by  and  between  WWA

Group, Inc., a Nevada corporation with its corporate office at 700 Lavaca St.,
Suite 1400, Austin, Texas,

U.S.A.  (“Company”),  and  Summit  Digital,  Inc.,  a  Wyoming  corporation
 with  its  registered  office  at

13854  Lakeside  Circle,  Suite  248,  Sterling  Heights,  MI.  48313  (“SD”),
 and  Summit  Digital  Holdings,

Inc. a Nevada corporation, the shareholder of SD (the “Shareholder”).

RECITALS

WHEREAS, the Shareholder owns one-hundred  (100) shares of  SD, par value $0.001
 each, which shares

constitute  100%  of  the  issued  and  outstanding  shares  and  100%  of  the
 ownership  of  SD  (the  “SD

Shares”); and

WHEREAS, the Company desires to acquire from the Shareholder, and the
 Shareholder desire  to transfer

to the Company, the SD Shares in exchange for approximately ninety-nine-million
(99,000,000) shares of

$0.001 par value common stock of the Company (the “Company Shares”).

AGREEMENTS

Now,  therefore,  in  consideration  of  the  premises,  the  mutual  promises
 and  covenants  set  forth  in  this

Agreement,  and  for  other  good  and  valuable  consideration,  the  receipt
 and  sufficiency  of  which  are

hereby acknowledged, the parties agree as follows:

ARTICLE 1

SHARE EXCHANGE



Section 1.1

Exchange.  Upon and subject to the terms of this Agreement, the Company hereby
agrees

to issue  and deliver the Company Shares to the  Shareholder  in exchange  for
 the  Shareholder’s agreement

to assign, transfer and set over the SD Shares to the Company at the closing of
this Agreement pursuant to

Article 2  hereof. Following the  exchange  of  the  SD Shares for the  Company
 Shares,  the Shareholder  will

own  approximately  eighty  (80%)  of  the  issued  and  outstanding  shares  of
 the  Company’s  common  stock

and  SD will become a wholly owned subsidiary of the Company



Section 1.2

Share  Valuation  Price.   The  valuation  of  the  SD  Shares  shall  be
 deemed  equivalent  to

the valuation of the Company Shares.



Section 1.3

Tax  Free.   The  exchange  of  the  SD  Shares for  the  Company  Shares  will
 be  deemed  by

the parties to be a tax free exchange.



Section 1.4

Securities Restriction.  The Company Shares  will  be  restricted  for  a
 period  of  at  least  six

(6) months from the date of issuance.

ARTICLE 2

CLOSING



Section 2.1

Closing. The closing of the transaction contemplated hereby shall take place on
or  before

August  20,  2012  (the  “Closing”),  subject  to  the  approval  of  the
 Company’s  stockholders  and  other  pre-

closing conditions, at which the parties shall make the deliveries provided in
this Article 2.

Page 1





--------------------------------------------------------------------------------





Section 2.2

SD’s  and  the   Shareholder’s  Deliveries  at  Closing.     At  the  Closing
 or  as  soon  as

practicable  thereafter  SD  will  deliver  or  will  cause  the  Shareholder
 to  deliver  to  the  Company  the

following:



(a)

Share certificates representing the SD Shares to be delivered to the Company;



(b)

Any consents required to transfer the SD Shares to the Company;



(c)

A certified copy of the resolution of  the directors of SD authorizing the
execution and delivery of

this Agreement and all documents to be executed and delivered by SD at Closing;



(d)

All  discharges  and  notices  of  discharge,  estoppel  letters,  pay-out
 letters  or  similar  discharging

documentation,  in  registrable  form  if  required,  which  are  necessary  or
 desirable  to  effect  or  evince  the

discharge of any liens or encumbrances, all of which are satisfactory in form
and content to the Company,

acting reasonably;



(e)

Such  other  documents,  certificates,  instruments  and  agreements  as  are
 required  or  contemplated

to be delivered by SD or the  Shareholder pursuant to this Agreement.



Section 2.3

The Company’s Deliveries at Closing.  At the Closing or as soon as practicable

thereafter, the Company shall deliver to SD and the Shareholder, as applicable:



(a)

Share certificates representing the Company Shares, issued to the Shareholder;



(b)

A certified copy of resolutions of the board of directors of the Company
authorizing:

1.    the exchange of shares by the Company;

2.    the execution and delivery of this Agreement and all documents to be
executed and delivered

by the Company at Closing;

3.    the appointment of Tom Nix and Stephen Spencer to the Company’s board of
directors (2 of

3 board members) effective as of Closing;



(c)

Such other documents,  certificates, instruments and agreements as are required
or contemplated

to be delivered by the Company pursuant to this Agreement.

ARTICLE 3

CONDITIONS PRECEDENT TO CLOSING



Section 3.1

Conditions  Precedent  to  Obligations  of  the  Company.  The  obligations  of
 the  Company

under this Agreement to consummate the Closing contemplated hereby shall be
subject to the satisfaction,

or the waiver of the Company, on or before the Closing, of the following
conditions:



(a)

Representations  and  Warranties  True.  The  representations  and  warranties
 of  SD  shall  be  in  all

material  respects  true  and  accurate  as  of  the  date  when  made,  and,
 except  as  to  representations  and

warranties which are expressly limited to a state of facts existing at a time
prior to the Closing, shall be in

all material respects true and accurate at and as of the Closing.

Page 2





--------------------------------------------------------------------------------





(b)

Performance  of  Covenants.  SD  shall  have  performed  and  complied  in  all
 material  respects  with

each  and  every  covenant,  agreement  and  condition  required  by  this
 Agreement  to  be  performed  or

complied with by it prior to or as of the Closing.



(c)

No  Governmental  or  Other  Proceeding  or  Litigation.  No  order  of  any
 court  or  administrative

agency  shall  be  in  effect  which  restrains  or  prohibits  any  transaction
 contemplated  hereby;  and  no  suit,

action,   other   than   the   exercise   of   dissenters'   rights,
  investigation,   inquiry   or   proceeding   by   any

governmental body or other person or entity shall be pending or threatened
against SD or the Shareholder

which  challenges  the  validity  or  legality,  or  seeks  to  restrain  the
 consummation,  of  the  transactions

contemplated hereby.



(d)

Closing Documentation. The Company shall have received the  deliveries
identified in Section 2.2

and such additional documentation at the Closing as the Company and its counsel
may reasonably require

to evidence compliance by SD and the  Shareholder with all of their obligations
under this Agreement.



Section 3.2

Conditions Precedent to Obligations of SD and the Shareholder.  The obligations
of SD

and  the  Shareholder  under  this  Agreement  to  consummate  the  Closing
 contemplated  hereby  shall  be

subject  to  the  satisfaction,  or  to  the  waiver  by  SD  and  the
 Shareholder,  on  or  before  the  Closing,  of  the

following conditions:



(a)

Representations  and  Warranties  True.  The  representations  and  warranties
 of  the  Company  shall

be  in  all  material  respects  true  and  accurate  as  of  the  date  when
 made,  and,  except  as  to  representations

and  warranties which are  expressly limited  to a  state  of  facts existing at
 a time  prior  to the  Closing,  shall

be in all material respects true and accurate at and as of the Closing.



(b)

Performance  of  Covenants.  The  Company  shall  have  performed  and  complied
 in  all  material

respects  with  each  and  every  covenant,  agreement  and  condition  required
 by  this  Agreement  to  be

performed or complied with by it prior to or as of the Closing.



(c)

No  Governmental  or  Other  Proceeding  or  Litigation.  No  order  of  any
 court  or  administrative

agency  shall  be  in  effect  which  restrains  or  prohibits  any  transaction
 contemplated  hereby;  and  no  suit,

action,   other   than   the   exercise   of   dissenters'   rights,
  investigation,   inquiry   or   proceeding   by   any

governmental  body  or  other  person  or  entity  shall  be  pending  or
 threatened  against  the  Company  which

challenges the validity or legality, or seeks to restrain the consummation, of
the transactions contemplated

hereby.



(d)

Closing  Documentation.  SD  and  the  Shareholder  shall  have  received  the
 deliveries  identified  in

Section 2.3 and such additional documentation at the Closing as SD, the
Shareholder, and their respective

counsel  may  reasonably  require  that  evidences  the  Company’s  compliance
 with  all  of  its  obligations

under this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SD

SD represents and warrants to the Company, as of the date of this Agreement, as
follows:

Page 3





--------------------------------------------------------------------------------





Section 4.1

Organization,  Good  Standing  and  Qualification.  SD  is  a  corporation  duly
 organized,

validly existing and  in good  standing under  the  laws  of  Wyoming.   SD  has
all  requisite  corporate  power

and authority to own and operate  its properties and assets, to execute and
deliver this Agreement, to carry

out  the  provisions  of  this  Agreement  and  to  carry  on  business  as
 presently  conducted  and  as  presently

proposed  to be  conducted.  SD  is qualified  and  authorized  to do business
and  is  in  good  standing in each

jurisdiction in which the  nature  of  its activities and  of  its properties
(both owned  and  leased)  makes such

qualification necessary,  except  for  those  jurisdictions in which failure to
do so  would  not  have  a  material

adverse  effect  on  SD  or  its  business.  SD  is  not  a  participant  in
 any  joint  venture,  partnership  or  similar

arrangement nor  will it own equity securities in other corporations, limited
partnerships or  similar entities

at Closing.



Section 4.2

Capitalization;  Voting  Rights.   The  issued  and  outstanding  capital
 shares of  SD  consist

of  one-hundred  (100)  shares,  par  value  $0.001.  All  issued  and
 outstanding  shares  (i) have  been  duly

authorized  and  validly  issued,  (ii) are  fully  paid  and  non-assessable,
 and  (iii) were  issued  in  compliance

with all applicable laws concerning the issuance of  securities. There are no
outstanding options,  warrants,

rights  (including  conversion  or  preemptive  rights  and   rights  of  first
  refusal),  proxy   or  shareholder

agreements,  or  agreements  of  any  kind  for  the  purchase  or  acquisition
 from  SD  of  its  securities.  When

transferred  in  compliance  with  the  provisions  of  this  Agreement,  the
 SD  Shares  will  be  validly  issued,

fully paid and  non-assessable,  and  will  be free  of any liens or
 encumbrances;  provided,  however,  that  the

SD  Shares  may  be  subject  to  restrictions  on  transfer  subject  to
 applicable  laws  as  set  forth  herein  or  as

otherwise required by such laws at the time a transfer is proposed.



Section 4.3

Authorization;   Binding   Obligations.     All   corporate   action   on   the
  part   of   SD,   its

management  and  the  Shareholder  necessary  for  the  authorization  of  this
 Agreement,  the  performance  of

all  obligations  of  SD  hereunder  at  the  Closing,  the  sale,  transfer
 and  delivery  of  the  SD  Shares  pursuant

hereto has been taken or will be taken prior to the Closing.  The Agreement,
when executed and delivered,

will represent a valid and binding obligation of SD enforceable in accordance
with its terms, except (i) as

limited   by   applicable   bankruptcy,  insolvency,   reorganization,
  moratorium  or   other   laws  of   general

application  affecting  the  enforcement  of  creditors’  rights;  and  (ii) as
 limited  by  general  principles  of

equity that  restrict  the  availability of  equitable  remedies.   The
 exchange  of  the  SD Shares is  not  and  will

not  be  subject  to  any  preemptive  rights  or  rights  of  first  refusal
 that  have  not  been  properly  waived  or

complied with.



Section 4.4

Financial Statements;  Interim  Changes.    SD has  delivered  to  the  Company
 its audited

balance  sheet  and  statements  of  operations  and  its  unaudited  balance
 sheet  and  statements of  operations

(the  “Financials”)  as  at  December  31,  2011  and  December  31,  2010  and
 at  March  31,  2011  and  March

31,  2012  respectively  (the  “Statement  Dates”)  prepared  in  accordance
 with  GAAP,  as  required  for

compliance  with securities and  regulatory bodies,  including the  provisions
 of  Rule 3-05(b)  of  Regulation

S-X.  The  Financials  are  complete  and  correct  in  all  material  respects
 and  presents  fairly  the  financial

condition of SD as of the Statement Dates.  .



Section 4.5

Liabilities.   SD has no  material  liabilities and,  to the  best  of  its
knowledge,  knows of  no

material  contingent  liabilities  not  disclosed  in  the  Financials,  except
 current  liabilities  incurred  in  the

ordinary  course  of  business  subsequent   to  the  Statement   Date  which
 have  not   been,  either  in  any

individual case or in the aggregate, materially adverse.

Page 4





--------------------------------------------------------------------------------





Section 4.6

Agreements; Action.



(a)

There   are   no   agreements,   understandings,   instruments,   contracts,
  proposed   transactions,

judgments, orders, writs or decrees to which SD is a party or to its knowledge
by which it is bound which

may  involve  (i) the  license  of  any  proprietary  right  to  or  from  SD,
 (ii) provisions  restricting  or  affecting

the business SD, or (iii) indemnification by SD with respect to the infringement
of proprietary rights.



(b)

SD  has  not  (i) declared  or  paid  any  dividends,  or  authorized  or  made
 any  distribution  upon  or

with  respect  to  any  its  capital  shares,  (ii)  incurred  any  indebtedness
 for  money  borrowed  or  any  other

liabilities   except   than   with   respect   to   dividend   obligations,
  distributions,   indebtedness   and   other

obligations incurred in the ordinary course of  business  as disclosed in the
Financials, (iii) made any loans

or  advances  to  any  person,  other  than  ordinary  advances  for  travel
 expenses,  or  (iv) sold,  exchanged  or

otherwise disposed of any of  its assets or  rights,  other than the sale of its
inventory in the ordinary course

of business.



Section 4.7

Changes.    Since  the  most  recent  of  the  Statement  Dates,  there  has
 not  been  to  SD’s

knowledge:



(a)

Any change in the assets, liabilities, financial condition or operations of SD
from that reflected in

the  Financials, other than changes in the ordinary course of business,  none of
 which individually or in the

aggregate  has  had  or  is  expected  to  have  a  material  adverse  effect
 on  such  assets,  liabilities,  financial

condition or operations of SD;



(b)

Any  material  change,  except  in  the  ordinary  course  of  business,  in
 the  contingent  obligations  of

SD by way of guaranty, endorsement, indemnity, warranty or otherwise;



(c)

Any  damage,  destruction  or  loss,  whether  or  not  covered  by  insurance,
 materially  and  adversely

affecting the properties, business or prospects or financial condition of SD;



(d)

Any waiver by SD of a valuable right or of a material debt owed to it;



(e)

Any  direct  or  indirect  loans  made  by  SD  to  any  employee,  manager  or
 shareholder  of  SD,  other

than advances made in the ordinary course of business;



(f)

Any   material   change   in   any   compensation   arrangement   or   agreement
  with   any   employee,

manager or shareholder; or



(g)

Any  debt,  obligation  or  liability  incurred,  assumed   or  guaranteed   by
 SD,  except   those  for

immaterial amounts and for current liabilities incurred in the ordinary course
of business.



Section 4.8

Expertise.   SD   has   the   necessary   expertise   and   know-how   to
  fulfill   its   obligations

pursuant to this Agreement.

Page 5





--------------------------------------------------------------------------------





Section 4.9

Title  to  Properties  and  Assets.  SD  has  good  and  marketable  title  to
 its  properties  and

assets,  including without  limitation the  properties and  assets  reflected
 in the  Financials,  and  good  title to

its  leasehold  estates,  in  each  case  subject  to  mortgages,  pledges,
 liens,  encumbrances  or  other  charges,

including   (i) those   resulting   from   taxes   which   have   not   yet
  become   delinquent,   (ii) liens   and

encumbrances  which  may  materially detract  from  the  value  of  the
 property  subject  thereto  or  materially

impair  the  operations of  SD,  and  (iii) those  that  have  otherwise  arisen
in the  ordinary course  of  business.

All  facilities,  machinery,  equipment,  fixtures,  vehicles and  other
 properties owned,  leased  or  used  by SD

are  in  good  operating  condition  and  repair  and  are  reasonably  fit  and
 usable  for  the  purposes  for  which

they are being used.

Section 4.10      SD’s Business.  SD holds all of  the rights, permits,
licenses, and approvals to provide

services pursuant to its business. SD is not dependent on one or a few customers
in the operation of its

business.

Section 4.11      Compliance with  Other  Instruments.   SD is not  in violation
or  default  of  any term of  its

governing documents,  or  of  any provision of  any mortgage,  indenture,
contract, agreement, instrument  or

contract  to  which  it  is  party  or  by  which  it  is  bound  or  of  any
 judgment,  decree,  order,  writ  or,  to  its

knowledge,  any  statute,  rule  or  regulation  applicable  to  SD  which
 would  materially  and  adversely  affect

the   business,   assets,   liabilities,   financial   condition,   operations
 or   prospects  of   SD.   The   execution,

delivery,  and  performance  of  and  compliance  with  this  Agreement,  and
 the  exchange  of  the  SD  Shares

pursuant  to this Agreement,  will not, with or  without the passage of  time or
giving of notice, result in any

such  material  violation,  or  be  in conflict  with or  constitute  a default
 under  any such term,  or  result  in the

creation of any mortgage,  pledge, lien, encumbrance  or charge upon any of  the
properties or  assets of  SD

or  the  suspension,  revocation,  impairment,  forfeiture  or  nonrenewal  of
 any  permit  license,  authorization

or approval applicable to SD, its business or operations or any of its assets or
properties.

Section 4.10      Litigation.   There  is  no  action,  suit,  proceeding,  or
 investigation,  pending,  or  to  SD’s

knowledge,   currently   threatened   against   SD   that   questions   the
  validity   of   this   Agreement,   or   to

consummate  the  transactions  contemplated  hereby,  or  which  might  result,
 either  individually  or  in  the

aggregate,  in any material adverse  change  in the  assets,  condition,
 affairs or  prospects of SD,  financially

or otherwise, or any change in the current equity ownership of SD, nor is  SD
aware that there is any basis

for the foregoing.  The foregoing includes, without limitation, actions pending
or threatened (or any basis

therefore  known   to   SD)   involving   the   prior  employment   of   any
  of   SD’s  employees,   their   use   in

connection  with  SD’s  business  of  any  information  or  techniques
 allegedly  proprietary  to  any  of  their

former  employers,  or  their  obligations  under  any  agreements  with  prior
 employers.  SD  is  not  a  party  or

subject  to  the  provisions  of  any  order,  writ,  injunction,  judgment  or
 decree  of  any  court  or  government

agency or  instrumentality.   There  is no  action,  suit,  proceeding or
 investigation by  SD currently pending

or which SD intends to initiate.

Section 4.11      Tax Returns and Payments.  SD has timely filed all tax returns
required to be filed by it.

All taxes shown to be due and payable on such returns, any assessments imposed,
and to SD’s knowledge

all other taxes due and payable by SD on or  before the Closing have been paid
or will be paid prior to the

time  they become  delinquent.   SD has  not  been advised  (i)  that  any of
 its  returns  have  been or  are  being

audited as of the date hereof, or (ii) of any deficiency in assessment or
proposed judgment to its taxes. SD

has no  knowledge  of  any liability of  any tax to be  imposed  upon its
properties or  assets as of  the  date  of

this Agreement that is not adequately provided for.

Page 6





--------------------------------------------------------------------------------

Section 4.12      Employees.   No  employee  has  any  agreement  or  contract,
 written  or  verbal,  regarding

their employment. SD is not a party to or bound by any currently effective
employment contract, deferred

compensation arrangement,  bonus plan,  incentive  plan,  profit  sharing plan,
retirement  agreement  or  other

employee  compensation plan or  agreement.  To  SD’s knowledge,  no employee  of
 SD,  nor  any consultant

with  whom  SD  has  contracted,  is  in  violation  of  any  term  of  any
 employment  contract,  proprietary

information agreement or any other agreement relating to the right of any such
individual to be employed

by,  or  to  contract  with,  SD  because  of  the  nature  of  the  business
 to  be  conducted  by  SD;  and  to  SD’s

knowledge  the  continued  employment  by  SD  of  its  present  employees,  and
 the  performance  of  SD’s

contracts  with  its  independent  contractors,  will  not  result  in  any
 such  violation.  SD  has  not  received  any

notice  alleging  that  any  such  violation  has  occurred.  No  employee  of
 SD  has  been  granted  the  right  to

continued employment by SD or to any material compensation following termination
of employment with

SD.   SD  is not  aware  that  any manager or  key employee,  or  that  any
group of  key employees,  intends to

terminate  their employment  with  SD,  nor  does  SD  have  a  present
 intention to terminate  the  employment

of any manager, key employee or group of key employees.

Section 4.13      Compliance  with  Laws;  Permits.    To  its  knowledge,  SD
 is  not  in  violation  of  any

applicable  statute,  rule,  regulation,  order  or  restriction  of  any
 domestic  or  foreign  government  or  any

instrumentality  or  agency  thereof  in  respect  of  the  conduct  of  its
 business  or  the  ownership  of  its

properties which violation would  materially and adversely affect  the
 business,  assets,  liabilities,  financial

condition,  operations  or  prospects  of  SD.  No  governmental  orders,
 permissions,  consents,  approvals  or

authorizations  are  required  to  be  obtained  and  no  registrations  or
 declarations  are  required  to  be  filed  in

connection with the execution and delivery of  this Agreement and the exchange
 of the  SD Shares,  except

such as has been duly and validly obtained  or  filed, or  with respect to any
filings that  must  be  made after

the Closing, as will be filed in a timely manner. SD has all permits and
 licenses and any similar authority

necessary for the conduct of its business as now being conducted by it, the lack
of which could materially

and  adversely  affect  the  business,  properties,  prospects  or  financial
 condition  of  SD  and  believes  it  can

obtain,  without  undue  burden or  expense,  any similar  authority for  the
conduct  of  its business as planned

to be conducted.

Section 4.14      Environmental  and  Safety  Laws.    To  its  knowledge,  SD
 is  not  in  violation  of  any

applicable  statute,  law or  regulation relating to the  environment  or
 occupational  health and  safety,  and  to

its knowledge,  no material expenditures are or  will  be  required in order  to
comply with any such existing

statute, law or regulation.

Section 4.15      Offering   Valid.     Assuming   the   accuracy   of   the
  representations   and   warranties   of

Company contained in Article 5 hereof, the offer, and exchange of the SD Shares
will be exempt from the

registration  requirements  of  all  applicable  securities  laws  and  will
 have  been  registered  or  qualified  (or

are exempt from registration and qualification) under the registration, permit
or qualification requirements

of all applicable securities laws.

Section 4.16      Full  Disclosure.    To  SD’s  knowledge  and  belief,  this
 Agreement,  and  any  certificate

expressly delivered  by  SD to  the  Company or  its attorneys or  agents in
connection herewith or  therewith

or  with  the  transactions  contemplated  hereby  or  thereby,  neither
 contain  any  untrue  statement  of  a

material  fact  nor,  to SD’s  knowledge  and  belief,  omit  to  state  a
 material  fact  necessary  in  order  to  make

the  statements  contained  herein  or  therein  not  misleading.   To  SD’s
 knowledge  and  belief,  there  are  no

facts  which  (individually  or  in  the  aggregate)  materially  adversely
 affect  the  business,  assets,  liabilities,

financial  condition  or  operations  of  SD  that  have  not  been  set  forth
 in  the  Agreement  or  in  other

documents expressly delivered to the Company or  its attorneys or agents in
connection herewith.

Page 7





--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF COMPANY

The Company represents and warrants to SD and the Shareholder, as of the date of
this Agreement and as

of Closing, as follows:



Section 5.1

Authority. The Company has all requisite right, power, authority and capacity to
execute,

deliver  and  perform  this  Agreement.   This  Agreement  has  been duly  and
 validly executed  and  delivered

by the Company. This Agreement is the valid and binding obligation of the
Company, enforceable against

the  Company  in  accordance  with  its  terms,  except  as  enforceability  may
 be  limited  by  (a)  applicable

bankruptcy,  insolvency,  reorganization,  arrangement,  moratorium,  fraudulent
 conveyance,  redemption,

reinstatement,  and  other  laws  affecting  the  rights  or  remedies  of
 creditors  generally  and  (b)  general

principles of equity.



Section 5.2

Capitalization;   Voting   Rights.     The   issued   and   outstanding
  capital   shares   of   the

Company consist of  twenty three  million, eight hundred  forty one thousand,
nine  hundred and twenty two

(23,841,922)  shares,  par  value  $0.001.  The  Company  has  resolved  to
 issue  an  additional  six-hundred

thousand  (600,000)  shares  from  its  treasury  in  July  2012  to  settle
 the  Company’s  debts  as  of  June  30,

2012, resulting in a total pro-forma issued and outstanding share count as of
the date of this Agreement of

24,441,922  shares.   All  issued  and  outstanding  shares  (i) have  been
 duly  authorized  and  validly  issued,

(ii) are  fully  paid   and   non-assessable,  and   (iii) were  issued   in
 compliance  with  all   applicable  laws

concerning  the  issuance  of  securities.  There  are  no  outstanding
 options,  warrants,  rights  (including

conversion   or   preemptive   rights   and   rights   of   first   refusal),
  proxy   or   shareholder   agreements,   or

agreements  of  any  kind  for  the  purchase  or  acquisition  from  the
 Company  of  its  securities.  When

transferred  in  compliance  with  the  provisions  of  this  Agreement,  the
 Company  Shares  will  be  validly

issued,  fully paid  and  non-assessable,  and  will  be  free  of  any liens or
 encumbrances;  provided,  however,

that  the Company Shares  will  be  subject to restrictions  on transfer
 subject  to applicable  laws as  set  forth

herein or as otherwise required by such laws at the time a transfer is proposed.



Section 5.3

Investment.  The  Company  is  acquiring  the  SD  Shares  for  investment
 purposes,  and  not

with a view to distribution or resale thereof in violation of applicable
securities laws and regulations.



Section 5.4

No   Conflicts.     The   execution,   delivery   and   performance   by   the
  Company   of   this

Agreement  does  not  and  will  not:   (a)  conflict  with,  violate,  result
 in  a  breach  of  or  constitute  a  default

under any agreement, instrument or obligation to which the Company is a party or
by which the Company

is bound;  (b)  conflict  with or  violate any order, judgment, decree,
 statute,  rule or  regulation applicable  to

the  Company;  or  (c)  require  any  consent,  approval  or  authorization  of,
 or  filing  with,  any  governmental

authority or any other third party.



Section 5.5

Litigation.    There  is  no  action,  suit,  proceeding  or  investigation
 pending,  or  to  the

Company’s knowledge threatened, against the Company which questions or
challenges the validity of this

Agreement or any action to be taken by the Company pursuant to this Agreement,
 and, to the Company’s

knowledge, there is no basis for any such action, suit, proceeding or
investigation.



Section 5.6

Current  Regulatory  Reporting.   To  the  Company’s  knowledge,  the  Company
 is  current

and compliant with all of its state and federal regulatory filings.

Page 8





--------------------------------------------------------------------------------

ARTICLE 6

INDEMNIFICATION



Section 6.1

Indemnification  by  SD.    From  and  after  the  Closing,  SD  shall
 indemnify  and  hold

harmless the  Company  from and  against  any and  all losses,  liabilities,
 claims,  demands,  causes of  action,

costs  and  expenses  (including,  without  limitation,  reasonable  attorneys’
 fees)  (collectively,  “Claims”)

arising  out  of  or  resulting  from:  (a)  any  representation  or  warranty
 of  SD,  as  the  case  may  be,  in  this

Agreement  not  being  true  and  accurate  when  made  or  when  required  by
 this  Agreement  to  be  true  and

accurate;  or  (b)  any  failure  by  SD,  as  the  case  may  be,  to  perform
 any  of  its  covenants,  agreements  or

obligations in this Agreement.



Section 6.2

Indemnification  by  the  Company.    From  and  after  the  Closing,  the
 Company  shall

indemnify and  hold  harmless SD  and  the  Shareholder  from and  against  any
and  all  Claims arising out  of

or resulting from: (a) any representation or warranty of the Company in this
Agreement not being true and

accurate when made or when required by this Agreement to be true and accurate;
or (b) any failure by the

Company to perform any of its covenants, agreements or obligations in this
Agreement.



Section 6.3

Procedure  for  Indemnification.   No party shall  be  entitled  to
indemnification under  this

Article  6  until  such  party  (the  “Indemnified  Party”)  shall  have  given
 the  party  obligated  to  provide

indemnification  hereunder  (the  “Indemnifying  Party”)  written  notice  of
 the  claim  for  indemnification

and,  if  such claim for  indemnification arises  out  of  any claim,  suit,
 action or  proceeding by a  third  party

against  the  Indemnified  Party,  unless  and  until  the  Indemnified  Party
 shall  have  given  the  Indemnifying

Party  prompt  written  notice  of  such  third-party  claim  and  the
 Indemnifying  Party  has  been  offered  the

right, at the sole expense of the Indemnifying Party, to participate in the
defense of such third-party claim.

If  the  Indemnifying Party elects to assume  the  defense  of  such a
third-party claim, it  shall  not be liable to

the  Indemnified  Party  for  any  legal  or  other  expense  subsequently
 incurred  by  the  Indemnified  Party  in

connection with the defense thereof.  The Indemnifying Party shall not be liable
for any settlement of any

action or  claim effected  without  the  prior  written consent  of  the
 Indemnifying Party,  which consent  shall

not be unreasonably withheld.



Section 6.4

No Bar.  The provisions of this Article 6  shall not limit in any way the claims
which may

be made by the parties at law or in equity for any breach by any such party of
the terms of this Agreement

or any document or instrument delivered pursuant hereto.

ARTICLE 7

MISCELLANEOUS



Section 7.1

Brokers.   Each  party  represents  to  the  other  parties  that  it  has  not
 engaged  any  broker,

finder or intermediary in connection with the transactions contemplated by this
Agreement.



Section 7.2

Expenses.   All  legal  and  other  expenses  incurred  by  any  party  in
 connection  with  this

Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees.



Section 7.3

Survival.    Each  of  the  covenants,  representations  and  warranties  of
 the  parties  made

herein  shall  survive  the  Closing  and  shall  not  be  merged  in  the
 consummation  of  the  transactions

contemplated hereby.

Page 9





--------------------------------------------------------------------------------





Section 7.4

Notices.   All  notices and  other  communications under  this Agreement  shall
 be in writing

and  shall  be  sent  by  certified  or  registered  mail,  return  receipt
 requested,  by  personal  delivery,  or  by

facsimile  addressed  to  the  appropriate  party  at  the  address  or
 facsimile  number  set  forth  below  or  such

other  address  or  facsimile  number  as  the  party  may  designate  by
 notice  given  in  accordance  with  this

Section 7.4.   Notice  shall be deemed validly given on the date  of  receipt
 as shown  on the  return receipt if

delivered  by  certified  or  registered  mail,  on  the  date  of  delivery  if
 done  by  personal  delivery  and  upon

confirmation  of  receipt  if  sent  by  facsimile  with  receipt  confirmed.
  Notice  shall  also  be  deemed  validly

given on the  date  that  a  party rejects or  refuses to accept  delivery or
 the  date  of  an inability to effectuate

delivery  because  of  a  changed  address  or  facsimile  number  of  which  no
 notice  was  given  in  accordance

with this Section 7.4.



If to the Company to:

WWA Group, Inc.

attn: Eric Montandon

700 Lavaca St., Suite 1400

Austin, Texas

U.S.A.

Tel: (480) 505-0070

Fax:  (480) 505-0071

Email:  eric@asia8.com



If to  SD to:

Summit Digital Inc.

attn: Tom Nix

13854 Lakeside Circle, Suite 248,

Sterling Heights, MI. 48313

Phone: 231-825-2500

Fax:

Email:  info@summitdigital.us



Section 7.5

Due  Diligence.  The  Company  shall  give  SD  and  SD  shall  give  the
 Company  and  their

respective  representatives  full  access  to  any  personnel  and  all
 properties,  documents,  books,  records  and

operations  relating  to  the  transaction  contemplated  herein  within  a
 reasonable  amount  of  time  from  the

date of any such request, but in each such case within ten (10) business days
from the date of request.  All

such requests for access shall be delivered pursuant to Section 7.4.



Section 7.6

Confidentiality.  The  existence  and  the  terms  of  this  Agreement  shall
 be  maintained  in

confidence   by   the   parties   hereto   and   their   respective   officers,
  directors   and   employees   except   as

compelled  to  be  disclosed  by  judicial  or  administrative  process  or  by
 other  requirements  of  law,  legal

process,  rule  or  regulation  (including  to  the  extent  required  in
 connection  with  any  filings  made  by  the

parties  or  their  controlling  affiliates  with  the  Securities  and
 Exchange  Commission).  Nevertheless,  all

public announcements, notices or  other communications regarding such matters to
third parties, including

without  limitation  any  disclosure  regarding  the  transactions  contemplated
 hereby,  shall  require  the  prior

approval of all parties hereto.

Page 10





--------------------------------------------------------------------------------





Section 7.7

Breach and  Injunctive Relief.  Each party agrees that  if  it  commits a
 breach or  threatens

to commit  a  breach of  any of  the  provisions of  this Agreement,  then the
 other  party has the  right  to have

the  provisions  of  this  Agreement  specifically  enforced  by  a  court  in
 the  State  of  Nevada,  it  being

acknowledged  and  agreed  that  any  such  breach  or  threatened  breach  will
 cause  irreparable  injury  to  the

other  and that  money damages will  not provide an adequate remedy. If  a
 breach occurs and  is not  wholly

remedied  by  specific  enforcement  of  this  Agreement,  the  offending  party
 agrees  to  compensate  the

injured  party  for  adverse  consequences  that  result  directly  or
 indirectly  from  the  breach.  The  parties

acknowledge  and  agree  that  injunctive  relief  is  appropriate  for  any
 breach  or  threatened  breach  of  this

Agreement or the obligations hereunder.



Section 7.8

Arbitration.     The   parties   hereby   submit   all   controversies,
  claims,   and   matters   of

difference  to arbitration in Nevada,  by a  single  arbitrator  according to
the  Commercial  Arbitration Rules

of  the  American  Arbitration  Association  from  time  to  time  in  force.
  This  submission  and  agreement  to

arbitrate shall be specifically enforceable.  Without limiting the generality of
the foregoing, the following

shall   be   considered   controversies   for   this   purpose:   (i) all
  questions   relating   to   the   breach   of   any

obligation,  warranty or  condition hereunder,  (ii) all  questions relating to
representations,  negotiations and

other  proceedings  leading  to  the  execution  hereof,  (iii) failure  of
 either  party  to  deny  or  reject  claim  or

demand from the other party, and (iv) all questions as to whether the right to
arbitrate any question exists.

Arbitration may proceed in the  absence  of  either  party if  notice  of the
 proceeding has been given to such

party.   The  parties agree  to abide  by all awards rendered  in such
proceedings.  Such awards  shall  be  final

and  binding on all  parties.   It  is the  intention of  the  parties that  the
selection of  arbitrators,  the  holding of

the  arbitration  hearing,  and  the  issuance  of  the  findings  of  the
 arbitrators  shall  all  be  accomplished  as

expeditiously as possible, and the parties shall take all measures required to
proceed in that fashion.



Section 7.9

Legal   Expenses.     In   the   event   of   any   litigation   or   other
  proceedings   before   an

adjudicative  authority  regarding  the  construction  hereof  or  any  breach
 hereof,  the  non-prevailing  party

shall pay the reasonable legal fees and expenses of the prevailing party
incurred therein.

Section 7.10      Entire   Agreement;   Amendments;   Waivers.     This
  Agreement   constitutes   the   entire

agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and

understandings,  oral  or  written,  with  respect  thereto.  This  Agreement
 may  not  be  modified  orally,  but

only  by  an  agreement  in  writing  signed  by  the  party  against  whom  any
 waiver  or  amendment  may  be

sought  to be  enforced.   No action taken pursuant  to this Agreement  and  no
investigation by or  on  behalf

of  any  party  hereto  shall  be  deemed  to  constitute  a  waiver  by  such
 party  of  compliance  with  any

representation, warranty, covenant or agreement herein.  The  waiver by any
party hereto of any condition

or  of  a  breach  of  another  provision  of  this  Agreement  shall  not  be
 construed  as  a  waiver  of  any  other

condition  or  subsequent  breach.   The  waiver  by  any  party  of  any  part
 of  any  condition  precedent  to  its

obligations under  this Agreement  shall  not  preclude it  from seeking redress
for  breach of  this Agreement

other than with respect to the condition waived.

Section 7.11      Binding  Effect.   This  Agreement  shall  inure  to  the
 benefit  of  and  be  binding  upon  the

parties hereto and  their  respective  heirs,  legal  representatives,
 successors and  permitted  assigns.   None  of

the parties shall assign this Agreement or delegate any of its duties hereunder
to any other person or entity

without the prior written consent of the other parties to this Agreement.

Section 7.12      Headings.   The  section and  other  headings in this
Agreement  are  for  reference  purposes

only and shall not affect the meaning or interpretation of this Agreement.

Page 11





--------------------------------------------------------------------------------

Section 7.13      Counterparts.   This Agreement  may be  executed  in any
number  of  counterparts,  each of

which,  when executed,  shall  be deemed  to be an original  and  all  of  which
together shall  be deemed to be

one and the same Agreement.

Section 7.14      Governing Law.  This Agreement shall be construed and enforced
in accordance with the

laws of the State of Nevada, without giving effect to the principles of
conflicts of law of  such state.

IN  WITNESS  WHEREOF,  the  parties  have  executed  and  delivered  this
 Agreement  as  of  the  date  first

set forth above.

COMPANY

/s/ Eric Montandon

By: Eric Montandon

Its: Chief Executive Officer

SUMMIT DIGITAL, INC.

/s/ Tom Nix

By: Tom Nix

Its:  President

SHAREHOLDER

/s/ Tom Nix

Tom Nix

Authorized Director of Shareholder

Page 12



